Citation Nr: 0104353	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-27 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from April 1956 to April 1958.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for pneumonia.  In 
denying service connection the RO determined that the claim 
was not well grounded.  The veteran perfected an appeal of 
that decision.

This case was previously before the Board in December 1998, 
at which time the Board remanded it to the RO for additional 
development.  Regardless of the extensive development 
undertaken by the RO at that time, for the reasons shown 
below the Board finds that an additional remand is required.

In a May 1996 statement the veteran reported that all of his 
current medical treatment had been provided by the VA medical 
center (MC) in San Antonio, Texas.  He later stated that he 
had received treatment from that facility since approximately 
1991.  Although he provided a copy of the records documenting 
treatment that he received in May and June 1998, the 
remaining records have not been obtained.  In addition, the 
May 1998 treatment record indicates that follow-up treatment 
was to be provided, which is not documented.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran claims to have been treated at the San Antonio 
Family Medical Clinic from 1960 to 1975 for residuals of 
claimed in-service pneumonia and has indicated that that 
medical practice has been taken over by Dr. Wong.  One 
document, dated in January 1999, from Dr. Wong has been 
submitted and it reflects a diagnosis of history of lung 
disease.  The veteran also submitted VA Form 21-4142 for the 
San Antonio Family Medical Clinic/Dr. Wong, indicating that 
he hoped the RO would be able to obtain additional 
information.  However, it does not appear that there was an 
attempt to do so.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the veteran's claim, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  For these additional reasons a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  Recently received military Morning 
Reports reflect that on January 7, 1968, 
the veteran's status changed from duty to 
sick, USAH Bad Kreuzmach, Germany, and 
that he remained in that status until 
January 16, 1958.  Although attempts have 
been made to obtain the veteran's service 
medical records, the RO should ensure that 
NPRC has looked for in-patient medical 
records pertaining to the veteran for his 
period of hospitalization at the US Army 
Hospital, Bad Kreuzmach, Germany, from 
January 7 to 16, 1958.  Also, the RO 
should obtain all of the veteran's 
treatment records from the VAMC in San 
Antonio, Texas.  The RO should also 
request from the San Antonio Family 
Medical Clinic a copy of the veteran's 
medical records for 1960-1975, if those 
records are available, and more recent 
records, if any, that show pulmonary 
symptoms and/or lung disease.  The veteran 
should be asked to sign another release 
form if necessary. 

3.  After any additional evidence has been 
received, the RO should then review the 
record and determine whether under the 
duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, the veteran 
should be afforded an examination.  If he 
is examined, the examiner must be provided 
the claims file and a copy of this remand, 
the receipt and review of which should be 
acknowledged in the examination report.  
The examination should include any 
diagnostic tests or studies, including X-
ray studies or pulmonary function tests, 
that are deemed necessary for an accurate 
assessment, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should conduct a thorough 
medical examination and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion, 
based on the results of the examination, 
the medical evidence of record, and sound 
medical principles, on whether it is at 
least as likely as not that any currently 
diagnosed medical disorder is the residual 
of claimed in-service pneumonia, rather 
than of some other etiology.  The examiner 
should provide the complete rationale for 
his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that, if a VA examination is 
conducted, the report addresses the 
matters raised above, and if not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
the residuals of pneumonia.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


